Citation Nr: 0922462	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  03-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to September 29, 
1999, for the grant of service connection for a 
gastrointestinal disability.

2.  Entitlement to an effective date prior to September 29, 
1999, for the grant of service connection for a right ankle 
disability.

3.  Entitlement to an effective date prior to September 29, 
1999, for the grant of service connection for allergic rhino-
sinusitis with headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1985 to February 
1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).


FINDINGS OF FACT

1.  A claim of service connection for a gastrointestinal 
disorder was received on August 11, 1994; there was no 
pending claim prior to August 11, 1994, pursuant to which 
service connection for a gastrointestinal disorder could have 
been awarded. 

2.  On September 29, 1999, the RO received the Veteran's 
claims of service connection for a right ankle disability and 
allergic rhino-sinusitis; there was no pending claim prior to 
September 29, 1999, pursuant to which service connection for 
a right ankle disability or allergic rhino-sinusitis could 
have been awarded.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 11, 1994, 
for the award of service connection for a gastrointestinal 
disability are met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).

2.  The criteria for an effective date prior to September 29, 
1999, for the award of service connection for a right ankle 
disability are not met.  38 U.S.C.A. § 5110 (West. 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).

3.  The criteria for an effective date prior to September 29, 
1999, for the award of service connection for allergic rhino-
sinusitis are not met.  38 U.S.C.A. § 5110 (West. 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this matter, the appeal arises from disagreement with the 
initial effective dates following the grants of service 
connection for the disabilities listed above.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed.  As to VA's duty to assist, VA has done 
everything reasonably possible to assist the Veteran with 
respect to his claims for benefits, such as obtaining medical 
records and providing the opportunity for a hearing.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  

Earlier Effective Date

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2008).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  A "claim" is defined in the VA 
regulations as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
An informal claim is "[a]ny communication or action 
indicating an intent to apply for one or more benefits."  It 
must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

Gastrointestinal Disability 

Service connection for a gastrointestinal disability was 
established by a January 2002 rating decision with an 
effective date of September 29, 1999, which the RO determined 
was the date of claim.  The Veteran appealed the initial 
disability rating assigned.  The RO subsequently awarded a 
higher rating effective August 16, 2006.  The Veteran then 
submitted a notice of disagreement with the effective date of 
the increased rating, contending that the effective date 
should be in 1990 when the condition had its onset.  A review 
of the record indicates that the Board has already considered 
whether a 30 percent rating was warranted at any time between 
September 29, 1999, and August 16, 2006.  See June 2007 Board 
decision.  Thus, this issue is only concerned with whether an 
effective date earlier than September 29, 1999, is warranted 
for the grant of service connection and the assignment of the 
initial rating.

Review of the record indicates that in August 1994, the 
Veteran submitted a statement reflecting his desire to amend 
a previous claim (a claim of service connection for a back 
disorder) to include "stomach problems".  On the statement, 
the Veteran indicated that he had been treated at a VA 
Medical Center (VAMC) and that the RO should obtain these 
records "for evaluation and rating purposes".  No action 
was taken on this statement.  

In September 1999, the Veteran submitted another informal 
claim of service connection for a gastrointestinal disorder.  
This claim was subsequently granted, effective the date of 
receipt of the September 1999 claim, based on evidence that a 
chronic gastrointestinal disorder had existed continuously 
since service.  See January 2002 rating decision.  

The Board finds that the August 1994 statement clearly 
evidences an intent to file a claim of service connection for 
"stomach problems".  As such, the statement constitutes an 
informal claim for service connection.  The record shows that 
this informal claim was not adjudicated, remaining open since 
then.  Thus, the date of claim in this case is August 11, 
1994, the date the August 1994 claim was received.  Moreover, 
as the evidence indicates that the condition had its onset 
prior to this date (in other words the date of entitlement 
predates the date of claim), the Board finds that the 
appropriate effective date for the grant of service 
connection and the initial assignment of a rating should be 
August 11, 1994.  

The Board notes that the Veteran has contended that service 
connection should be granted effective the date the condition 
was first treated during service.  The effective date of an 
award of service connection, however, is not based on the 
date of the earliest medical evidence of the disability.  
Instead, it is based on the date that the application upon 
which service connection was eventually awarded was filed 
with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  
Thus, the Board finds that an effective date prior to August 
11, 1994, is not warranted.

To recap, the record indicates that the earliest 
correspondence indicative of an intent to file a claim of 
service connection dates in August 1994, and the Board has 
found that correspondence to be an open, non-adjudicated 
claim for service connection.  Thus, the date of receipt of 
that document is the appropriate effective date for this 
Veteran's grant of service connection.

Right Ankle Disability 

In September 1999, the Veteran filed an informal claim of 
service connection for multiple conditions, not including a 
right ankle disability.  Then in July 2001, the Veteran 
submitted a formal claim of service connection for conditions 
including a bilateral foot disorder, which the RO interpreted 
to include a claim of service connection for a right ankle 
disorder.  The claim of service connection for a right ankle 
disability was then granted, effective the date of the 
September 1999 claim was received.  See November 2006 rating 
decision.  

The Veteran contends that an earlier effective date is 
warranted; specifically he contends that service connection 
should be granted effective the date the condition was first 
treated during service.  As noted above, however, the 
effective date for service connection based on an original 
claim is not based on the date the condition began (unless 
the evidence suggests that the condition had its onset after 
the claim was received).  See 38 C.F.R. § § 3.400 (2008); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In this case, the earliest effective date possible is the 
currently assigned effective date (which the Board notes 
actually predates the date the actual claim was received).  
38 C.F.R. § 3.400(b)(2).  Nothing in the evidence prior to 
that date can be construed as a claim of service connection 
for a right ankle disability.  Therefore, the claim for an 
earlier effective date is denied.  

Rhino-Sinusitis with Headaches

A review of the claims folder indicates that the Veteran 
filed a claim for headaches that was received in September 
1999.  Based on a review of the medical evidence, the claim 
was interpreted as a claim of service connection for 
sinusitis with headaches.  Service connection was then 
granted for allergic rhino-sinusitis with headaches in a 
November 2006 decision, effective September 29, 1999, the 
date the claim was received.  

The Veteran believes that service connection should be 
granted effective the date of the initial treatment for the 
condition in service.  As stated previously, however, the 
effective date of an award of service connection is not based 
on the date a condition onset, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  In this case, the Board has reviewed the 
evidence and has found that the evidence does not contain any 
prior non-adjudicated claims of service connection.  The 
Board notes that in August 1994 the Veteran submitted a 
statement indicating an intent to file a claim of service 
connection for an inability to keep breath.  See August 1994 
statement.  The Board is unable to interpret this statement 
as a claim of service connection for rhino-sinusitis, 
however; on its face, the statement does not suggest an 
intent to apply for such a claim but rather appears to be a 
claim of service connection for a pulmonary condition.  
Hence, there was no pending claim prior to September 29, 
1999, pursuant to which benefits could be granted.  

In this case, the earliest effective date possible is the 
date that the September 1999 claim was received, which is the 
effective date currently assigned.  Therefore, the Veteran's 
claim for an earlier effective date is denied.  


ORDER

An effective date of August 11, 1994 for the grant of service 
connection and the initial assignment of a rating for a 
gastrointestinal disorder is granted.  

An effective date earlier than September 29, 1999, for the 
grant of service connection for a right ankle disability is 
denied. 

An effective date earlier than September 29, 1999, for the 
grant of service connection for allergic rhino-sinusitis with 
headaches is denied. 



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


